        Case 1:20-cv-01591-AWI-JLT Document 15 Filed 02/11/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   AMERICAN NATIONAL PROPERTY AND )                    Case No.: 1:20-cv-01591 AWI JLT
     CASUALTY COMPANY,              )
12                                  )                    ORDER DISCHARGING THE ORDER TO SHOW
               Plaintiff,           )                    CAUSE DATED JANUARY 27, 2021
13                                  )
         v.                         )
14                                  )                    (Doc. 11)
     GEORGE WASHINGTON, et al.,     )
15                                  )
               Defendant.           )
16
17          On January 27, 2021, the Court ordered Plaintiff to show cause why sanctions should not be
18   imposed for the failure to prosecute the action. (Doc. 11 at 1) In the alternative, Plaintiff could “seek
19   default as to the non-appearing defendants or otherwise explain the failure to do so.” (Id.) Plaintiff
20   timely filed a request for default as to the non-appearing defendants on February 2, 2021 (Doc. 12), and
21   the Clerk entered default the same date (Doc. 13). Accordingly, the Court ORDERS: the order to show
22   cause dated January 27, 2021 (Doc. 11) is DISCHARGED.
23
24   IT IS SO ORDERED.
25      Dated:     February 11, 2021                            /s/ Jennifer L. Thurston
26                                                      UNITED STATES MAGISTRATE JUDGE

27
28
